         CASE 0:20-cv-02195-NEB-BRT Doc. 15 Filed 10/20/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA
                    MOTION FOR ADMISSION PRO HAC VICE


Case Number: 0:20-cv-02195

Case Title:     Council on American – Islamic Relations – Minnesota and League of Women
                Voters of Minnesota v. Atlas Aegis LLC, Anthony Caudle, John Does #1-10


                                       Affidavit of Movant

I, Julia Dayton Klein, an active member in good standing of the bar of the U.S. District Court for
the District of Minnesota, request that this Court admit pro hac vice Ronald A. Fein, an attorney
admitted to practice and currently in good standing in the U.S. District Court for the District of
Massachusetts, but not admitted to the bar of this court, who will be counsel for the plaintiff in the
case listed above.

I am aware that the local rules of this court require that an active Minnesota resident, unless the
court grants a motion for a non-Minnesota resident to serve as local counsel, who is a member in
good standing of the bar of this court participate in the preparation and presentation of the case
listed above, and accept service of all papers served.

I am a resident of the State of Minnesota, and agree to participate in the preparation and the
presentation of the case above and accept service of all papers served as required by LR 83.5(d)
(sign and complete information below).

       Signature: s/ Julia Dayton Klein                       Date: October 20, 2020

       MN Attorney License #: 0319181




                                                  1
         CASE 0:20-cv-02195-NEB-BRT Doc. 15 Filed 10/20/20 Page 2 of 2




                                Affidavit of Proposed Admittee


I, Ronald A. Fein, am currently a member in good standing of the U.S. District Court for the
District of Massachusetts, but am not admitted to the bar of this court. I understand that if this
Court grants me admission pro hac vice, the moving attorney identified in this motion must
participate in the preparation and presentation of the case listed above, and must accept service of
all papers served as required by LR 83.5(d). I further understand that the District of Minnesota is
an electronic court and that I will receive service as required by Fed. R. Civ. P. 5(b) and 77(d) by
electronic means and I understand that electronic notice will be in lieu of service by mail.

Signature: /s/ Ronald A. Fein         Date: October 20, 2020

Typed Name: Ronald A. Fein

Attorney License Number: 657930 issued by the Supreme Judicial Court of Massachusetts

Federal Bar Number (if you have one): (D. Mass. does not issue separate bar numbers)

 Law Firm Name:         Free Speech For People
 Law Firm Address:      1320 Centre St #405, Newton MA 02459
 Main phone:            617-244-0234
 E-mail address:        rfein@freespeechforpeople.org




                                                 2
